Citation Nr: 0826599	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for bilateral hearing loss.

2.  Entitlement to an earlier effective date prior to 
November 30, 2005, for the grant of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, which granted service connection for bilateral 
hearing loss and assigned a 20 percent rating effective 
November 30, 2005.  In a May 2006 notice of disagreement 
(NOD), the veteran disagreed with the initial rating and in a 
July 2006 Form 9, he disagreed with the effective date 
assigned.  A January 2007 rating decision found clear and 
unmistakable error with the assignment of the 20 percent 
rating and increased the rating to 50 percent.  However, on a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 50 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating 
or to an earlier effective date, the matters remain before 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Audiological evaluation in March 2006 revealed that the 
veteran had, at worst, Level VI hearing for the right ear and 
Level X hearing for the left ear.

3.  A formal or informal claim for service connection for 
bilateral hearing loss was not received prior to November 30, 
2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent disabling for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The requirements for an effective date prior to November 
30, 2005, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection for bilateral hearing loss.  In 
this regard, once service connection is granted and an 
initial disability rating and effective date have been 
assigned, the claim is substantiated, and additional 5103(a) 
notice is not required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, because the notice that was provided to the 
veteran in December 2005 before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records and the March 2006 VA examination, the only medical 
evidence of record as the veteran did not identify anything 
else, were reviewed by both the RO and the Board in 
connection with the veteran's claims.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them a SOC and SOCs, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran was not entitled to an initial evaluation in excess 
of 50 percent for his bilateral hearing loss under 38 C.F.R.§ 
4.86(b), Diagnostic Code 6100.  On the authorized 
audiological evaluation in March 2006, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
70
75
80
LEFT
60
85
95
95

The veteran's average pure tone threshold was 62.5 decibels 
in his right ear and 83.75 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 40 percent in the left ear.  The 
results of the March 2006 VA examination correspond to Level 
II hearing for the right ear and Level X hearing for the left 
ear in Table VI.  When those values are applied to Table VII, 
a 10 percent disability evaluation would be assigned under 
the provisions of 38 C.F.R. § 4.85.  

However, the veteran's disability does meet the requirements 
of 38 C.F.R. § 4.86.  In this regard, the veteran does have 
puretone thresholds of 55 decibels or more at each of the 
frequencies of 1000, 2000, 3000 and 4000 hertz in his left 
ear and does have a puretone threshold of 30 decibels or less 
at 1000 hertz and 70 decibels or more at 2000 hertz in his 
right ear on the VA examination.  In Table VIA, the results 
of the examination correspond to Level VIII hearing in the 
left ear and Level VI hearing in the right ear.  When the 
higher numerals (X for the left ear and VI for the right ear) 
are applied to Table VII, a 50 percent disabling evaluation 
would be assigned.  Thus, the Board finds that the 50 percent 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation.  38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, 
although the veteran contended in his May 2006 NOD that his 
bilateral hearing loss has prevented him for getting a good 
job, the veteran did report during his March 2006 VA 
examination that he did hold several jobs over the years and 
did not indicate that he was not working currently.  
Moreover, the veteran did not indicate that his bilateral 
hearing loss affected his ability to work in a way not 
already contemplated by the regular schedular criteria.  

Additionally, the veteran reported during the VA examination 
that he has the most trouble hearing in background noise, 
groups, and locating sounds but the evidence does not 
demonstrate that his daily life was impacted in a way to 
warrant extraschedular evaluation.  Cf Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  None of the evidence reflects that 
the veteran's hearing loss affects his daily life in an 
unusual or exceptional way.  In fact, he indicated in his 
July 2006 Form 9 that his hearing aids had greatly improved 
his ability to hear.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

2.  Entitlement to an earlier effective date prior to 
November 30, 2005, for the grant of service connection for 
bilateral hearing loss.

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that November 
30, 2005, is the correct date for the grant of service 
connection for the veteran's service-connected bilateral 
hearing loss.  Although the veteran has alleged that he is 
entitled to compensation from the time of his injury in 
service to the present, there is no basis under the governing 
legal criteria to establish that an earlier effective date is 
warranted.

After reviewing the evidence of record, the Board finds that 
the veteran first presented a claim for service connection 
for bilateral hearing loss in a Form 21-526 and Form 21-4138, 
both received by VA on November 30, 2005.  The record does 
not contain any statement or action dated earlier than 
November 30, 2005, indicating intent to file a claim for 
service connection for his disability prior to that date.  In 
fact, these forms were the first claims submitted by the 
veteran.  As such, intent to file a claim was not expressed 
until November 30, 2005.  Further, as noted above, the 
veteran is not entitled to a rating in excess of 50 percent 
disabling for his bilateral hearing loss so consideration of 
other potential effective dates for a higher rating is not 
for application.  Accordingly, the criteria for an earlier 
effective date for the grant of service connection for 
bilateral hearing loss have not been met, and the benefit 
sought on appeal must be denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
disabling for bilateral hearing loss is denied.

Entitlement to an earlier effective date prior to November 
30, 2005, for the grant of service connection for bilateral 
hearing loss is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


